Citation Nr: 0611281	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-29 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to a compensable rating for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1960 to May 1980.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision of the San Diego, California Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran's claims file 
is now in the jurisdiction of the Reno, Nevada RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a March 2006 statement, the veteran's representative 
alleged the veteran's pes planus has gotten worse and noted 
that the most recent VA examination assessing the severity of 
his disability was two and a half years ago, in September 
2003.  The allegation is plausible, and a VA examination is 
needed to determine the current severity of the pes planus.

It is also noteworthy that where, as here, the appeal is from 
the initial rating assigned for a disability with the award 
of service connection for such disability, the entire history 
of the disability must be considered and, if appropriate, 
staged ratings may be applied.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, it is necessary to obtain any records 
of recent treatment the veteran received for the pes planus.

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. Mar.3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
and the degree of his disability, but he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for any award of compensation.  While the 
veteran has not disagreed with the effective date assigned, 
since the case is being remanded anyway, the RO will have the 
opportunity to cure the notice deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding ratings and effective 
dates of awards in accordance with the 
guidelines of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for bilateral 
pes planus since September 2003 and to 
provide any releases necessary for 
records of such treatment or evaluation 
to be obtained.  The RO should obtain 
complete records of the treatment and 
evaluations from all sources identified.

3.  The RO should then arrange for a VA 
orthopedic examination to ascertain the 
current severity of the veteran's 
service-connected bilateral pes planus.  
His claims folder must be reviewed by the 
examiner in connection with the 
examination.  Any indicated tests or 
studies must be completed.  The findings 
on examination should be reported in 
terms responsive to the criteria in 
38 C.F.R. § 4.71a, Code 5276 (i.e., 
indicating whether the criteria for a 
compensable rating are, or are not, 
present).  The examiner should explain 
the rationale for any opinions given.
4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


